Citation Nr: 0013771	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  98-06 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder. 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1950 to April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The case returns to the Board following a remand to the RO in 
February 1999.  
The Board notes that the veteran's most recent 
representative, AMVETS, withdrew its representation in 
January 2000.  In a March 2000 letter, the Board advised the 
veteran that he currently had no valid appointment of 
representation on file and that he had 30 days in which to 
inform the Board of new representation, if desired.  To date, 
the Board has not received any response from the veteran. 


REMAND

The veteran seeks to reopen his claim for service connection 
for an acquired psychiatric disorder.  While the claims 
folder was at the RO for purposes of the February 1999 
remand, the veteran submitted a copy of discharge 
instructions from a hospitalization in February and March 
1999 at the VA medical center in Chillicothe, Ohio.  The 
record reflects diagnoses including depressive disorder not 
otherwise specified and schizoaffective disorder.  The 
veteran was prescribed various medications and instructed to 
follow up with the mental hygiene clinic.  

A review of the claims folder fails to reveal any records or 
request for records from the Chillicothe VA medical center.  
VA is charged with constructive, if not actual, knowledge of 
evidence generated by VA.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Therefore, before deciding whether there is 
new and material evidence to reopen the claim, and without 
intending any comment as to the merits of the claim, the 
Board remands the matter to the RO so that it may attempt to 
secure any available records from the VA facility in 
Chillicothe. 

The Board notes that, in January 2000, after it had 
transferred the claims folder to the Board, the RO received a 
medical statement from the veteran.  The RO then forwarded 
this evidence to the Board.  The RO's consideration of the 
veteran's claim on remand should include this evidence.    

Finally, the Board observes that, in its October 1999 
supplemental statement of the case, the RO denied the 
veteran's claim as not well grounded without first 
determining whether new and material evidence had been 
received to reopen it.  When readjudicating the claim on 
remand, the RO must first determine whether there is new and 
material evidence to reopen the claim before it may address 
its merits.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should secure the veteran's 
medical records from the VA medical 
center in Chillicothe, Ohio.  Any records 
secured should be associated with the 
claims folder.

2.  The RO should then readjudicate the 
issue of whether new and material 
evidence has been received to reopen the 
veteran's claim of entitlement to service 
connection for an acquired psychiatric 
disorder.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran a supplemental 
statement of the case and afford the 
applicable opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


